Citation Nr: 0417270	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  00-20 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for a skin rash of the 
groin.

2.  Entitlement to service connection for a genitourinary 
disability.

3.  Entitlement to an effective date prior to February 23, 
2000 for service connection for degenerative joint disease of 
the lumbar spine.

4.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative joint disease of the lumbar spine.

5.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from January 1969 
to December 1970.  This case comes before the Board of 
Veterans Appeals (the Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO).  An April 2003 rating decision granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation effective October 15, 2002, the 
date of receipt of the claim.  The veteran timely appealed.

Based on the above procedural history, the Board finds that 
the veteran's claim for an initial compensable evaluation for 
service-connected bilateral hearing loss is an original claim 
that was placed in appellate status by a notice of 
disagreement expressing disagreement with the initial rating 
award dated in April 2003.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (the Court) discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

The issues of entitlement to service connection for a 
genitourinary disability and entitlement to an initial 
evaluation in excess of 40 percent for service-connected 
degenerative joint disease of the lumbosacral spine (low back 
disability) are addressed in the Remand portion of the 
decision below and are remanded to the RO via the Appeals 
Management Center in Washington, DC.

Additionally, the Board would note that the issues of 
entitlement to service connection for a psychiatric 
disability as secondary to service-connected low back 
disability and entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disability have been raised by a private physician's 
statements dated in April 2000 and September 2002.  Because 
these issues have not been adjudicated by the RO, they are 
referred to the RO for appropriate disposition.


FINDINGS OF FACT

1.  The veteran does not have a skin rash of the groin that 
is related to military service.

2.  In January 1995, the veteran filed a claim of entitlement 
to service connection for low back disability.  The RO denied 
the claim in a May 1995 rating action.  The veteran was 
notified of the action later in May 1995; he did not timely 
appeal.  

3.  A September 1997 rating decision continued to deny 
entitlement to service connection for low back disability.  
The veteran was notified of the denial later in September 
1997, and he did not timely appeal.

4.  Correspondence from the veteran after September 1997 
relating to a claim for service connection for low back 
disability was received by VA on February 23, 2000.  

5.  The veteran's bilateral hearing loss disability is 
manifested by Level I hearing acuity, bilaterally.


CONCLUSIONS OF LAW

1.  A skin rash of the groin was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The requirements for an effective date prior to February 
23, 2000 for entitlement to service connection for low back 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


3.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In June 2001, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish service 
connection for low back disability.  The June 2001 
notification would apply to the original issue of entitlement 
to service connection for low back disability and to the 
downstream issue of entitlement to an effective date prior to 
February 23, 2000 for service connection for low back 
disability.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  
In May 2003, the RO sent the veteran a letter discussing the 
requirements to establish entitlement to service connection 
for a skin rash.  In December 2003, the RO sent the veteran a 
letter informing him of the requirements needed to establish 
a higher evaluation for service-connected bilateral hearing 
loss.  

In accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letters explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Private medical 
evidence was subsequently received from the veteran.  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims files.  Based on this record, the Board 
finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA audiometry evaluation 
was conducted in March 2003.  Although no VA examination was 
conducted related to the issue of service connection for a 
skin rash of the groin, none is required in this case.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met, as will be discussed below, a 
new VA examination is not necessary with regard to the 
service connection issue decided herein.

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision on the issues on appeal.  There is no 
indication that additional relevant evidence exists, and the 
veteran has not pointed to any additional information that 
needs to be added to his VA claims folder with respect to the 
issues decided herein.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2003).  

The Board is aware of the recent United States Court of 
Appeals for Veterans Claims (Court) decision in the case of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In that 
case, it was essentially held that the notice and assistance 
provisions of the VCAA should be provided to a claimant prior 
to any adjudication of the claim.  Unfortunately, notice to 
the veteran was not done until later in the claims process.  
However, the Court decision does not contain a remedy under 
such facts, and there appears to be no effective remedy 
available given these facts.  

The VCAA provisions have been considered and complied with in 
this case.  There is no indication that there is additional 
evidence to obtain or that there is additional notice that 
should be provided.  Moreover, there has been a complete 
review of all of the evidence.  As such, there is no 
indication that there is any prejudice to the appellant by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 383 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case or to cause 
injury to the appellant.  

Therefore, any such error is harmless and does not prohibit 
consideration of the issues decided on appeal on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

Service Connection Claim 

Factual Background

The veteran's service medical records reveal that he had 
pseudofolliculitis barbae in October 1969.  His skin was 
noted to be normal on discharge physical examination in 
September 1970.  

According to a private medical statement dated in July 1995, 
the veteran's disabilities included an intermittent raised 
rash in the scrotal area.

The only abnormality noted on VA skin examination in November 
1995 was a well-healed puncture wound of the right anterior 
tibial surface of the lower leg.


Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

According to Hickson above, all of the three elements must be 
present for service connection to be warranted for a 
particular disability.  See 12 Vet. App. at 253.

Although there is a post-service notation by a private 
physician in July 1995 of a scrotal rash, the only skin 
problem noted in service was pseudofolliculitis barbae, which 
does not involve the groin.  Moreover, the veteran's skin was 
normal on discharge examination in September 1970. 

The Board would also note that there is no nexus evidence on 
file linking the veteran's post-service skin rash of the 
groin initially noted over twenty-four years after discharge 
to service.  Since all of the elements necessary to warrant 
service connection have not been shown, service connection 
for skin rash of the groin is not warranted.  

Despite the written contentions on file by and on behalf of 
the veteran in support of his claim, it is now well 
established that lay statements cannot be used to establish a 
nexus between a current disability and service.  Although a 
lay statement can establish an event occurred in service, a 
layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities, such as the 
disabilities at issue.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Earlier Effective Date Claim

Factual Background

The veteran was discharged from service in December 1970.  A 
claim for service connection for low back disability was 
dated December 24, 1994, and was received by VA from the 
veteran on January 3, 1995.  This claim was denied by rating 
decision in May 1995 because the veteran's service medical 
records did not show any complaints, treatment, or diagnosis 
of a chronic disability resulting from a low back injury.  
The veteran was notified of the denial in a letter sent to 
him later in May 1995.  A notice of disagreement was received 
from the veteran in July 1995.  A Statement of the Case was 
issued in July 1995.  A private medical statement was 
received by VA later in July 1995, and a September 1995 
rating decision and Supplemental Statement of the Case 
concluded that new and material evidence sufficient to reopen 
the claim for service connection for low back disability had 
not been submitted.  According to a September 1995 VA Form 
21-4138, Statement in Support of Claim, from the veteran, an 
obvious error had been committed by the RO and he had been 
denied "Due Process."  He specifically requested a 
compensation examination for his low back injury.  A VA 
orthopedic examination was conducted in November 1995.  A 
September 1997 rating decision continued to deny service 
connection for low back disability and the veteran was 
notified of the denial later in September 1997.  The veteran 
submitted a notice of disagreement to the denial in October 
1997.  A Statement of the Case was sent to the veteran's 
address of record in February 1998.  According to an April 
1999 VA Report of Contact, the veteran said that he had not 
received the Statement of the Case mailed in February 1998.  
Another Statement of the Case was sent to the veteran in June 
1999 in which he was told that his appeal had been withdrawn 
because VA had not received a completed VA Form 9, Appeal to 
Board of Veteran's Appeals, within a year from the date that 
he was notified of the denial of his service connection 
claim.  It was noted that there was no evidence of record 
indicating that the February 1998 Statement of the Case was 
returned to VA as undeliverable and that, in order to reopen 
his claim for service connection for low back disability, he 
must provide new and material evidence showing that his low 
back disability was incurred in or aggravated by service.  
The next correspondence from the veteran was a claim to 
reopen for service connection for low back disability, along 
with a private physician's statement, received by VA on 
February 23, 2000.  

In June 2001, the Board reopened the issue of entitlement to 
service connection for residuals of a back injury and 
remanded the reopened issue to the RO for additional 
development.  A VA examination was conducted in August 2001.  
An April 2002 rating decision granted entitlement to service 
connection for low back disability and assigned a 40 percent 
evaluation effective February 23, 2000, the date of receipt 
of the claim.

Law and Regulations

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2003).


After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b) 
(2003); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993) 
(where a veteran did not perfect an appeal by timely filing a 
substantive appeal, the RO rating decision became final).  By 
regulation this formal appeal must consist of either "a 
properly completed VA Form 1-9 . . . or correspondence 
containing the necessary information."  Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 (2003).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 555.

The law requires that a substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent possible, the argument should be related to specific 
items in the statement of the case.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board must dismiss any appeal over which it lacks 
jurisdiction. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  

Analysis

As noted above, an April 2002 rating decision granted 
entitlement to service connection for low back disability and 
assigned a 40 percent evaluation effective February 23, 2000, 
the date of receipt of the claim.

The veteran contended in his August 2002 claim for an earlier 
effective date for service connection for his low back 
disability that he should be paid back to the date of the 
original claim in December 1994.

The Board would note that in order to have an effective date 
of January 1995, the date that the original claim was 
received by VA, the claim would have had to be a pending 
claim until granted in April 2002.  However, there is no 
evidence of a substantive appeal to the July 1995 Statement 
of the Case.  The veteran's September 1995 Statement in 
Support of Claim was considered a new claim because it was 
not on a VA Form 9 and it did not set out specific arguments 
relating to errors of fact or law made by the RO in reaching 
the determination being appealed.  Rather, the statement 
requested a compensation examination for his low back injury, 
which was conducted in November 1995.  

Based on the veteran's new claim, a September 1997 rating 
decision continued to deny service connection for low back 
disability; the veteran was notified of the denial later in 
September 1997.  A notice of disagreement was received in 
October 1997, and a Statement of the Case was sent to the 
veteran's address of record in February 1998.  A timely 
substantive appeal was not received by VA.  Although the 
veteran reported in April 1999 that he had not received the 
Statement of the Case mailed in February 1998, the Board 
notes that the Statement of the Case, which was sent to the 
veteran's address of record, was not returned as 
undeliverable.  With respect to this contention, the 
presumption of administrative regularity comes into play.  
"The presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties."  See Ashley v. Derwinski, 2 Vet. App. 
307 (1992), quoting United States v. Chemical Foundation, 272 
U.S. 1, 14-15 (1926).  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Id.  While 
the Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.  The Court 
specifically held that a statement such as the veteran's, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  In short, since there is no 
objective evidence that the Statement of the Case was not 
delivered, the presumption of administrative regularity 
applies and it is presumed that the Statement of the Case was 
delivered.  Since the veteran did not timely appeal the above 
noted rating decisions denying service connection for low 
back disability, the denials became final, meaning that his 
claim was final and no longer pending.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

Therefore, the effective date of any subsequent claim for 
service connection for the same disability that is granted 
would be the later of the date of receipt of the claim or the 
date entitlement arose.  See 38 U.S.C.A. § 5110, 38 C.F.R. 
§ 3.400(b)(2).  The next correspondence from the veteran was 
a claim to reopen for service connection for low back 
disability received by VA on February 23, 2000, which is the 
effective date of the grant of service connection for low 
back disability by rating decision in April 2002.

Based on the above, an effective date prior to February 23, 
2000 for service connection for low back disability is not 
warranted. 

Increased Rating Claim 

Factual Background

The veteran complained on VA audiological evaluation in 
November 1995 of decreased hearing and tinnitus since 
service.  Audiological evaluation revealed the following pure 
tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
40
50
60
48
LEFT
40
40
50
60
48

Speech recognition scores in November 1995 were 52 percent, 
bilaterally.  It was reported that the test results showed a 
bilateral mild to moderately severe sensorineural hearing 
loss.

A VA audiological evaluation in March 2003 revealed the 
following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
35
45
34
LEFT
25
25
30
40
30

Speech recognition scores in March 2003 were 92 percent in 
each ear.  The diagnosis was mild to moderate sensorineural 
hearing loss in the right ear and a mild sensorineural 
hearing loss in the left ear.

Law And Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule).  38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  Specific schedular criteria will be referenced 
where appropriate below. 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2003).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

As noted above, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

The severity of hearing loss is determined by comparison of 
audiometric test results with specific criteria set forth at 
38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2003).  
Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (cycles 
per second).  The Schedule allowed for such audiometric test 
results to be translated into a numeric designation ranging 
from Level I, for essentially normal acuity, to Level XI, for 
profound deafness, in order to evaluate the degree of 
disability from bilateral service-connected defective 
hearing.  The evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids.  38 C.F.R. § 4.85.

The rating criteria provide for rating exceptional patterns 
of hearing impairment under 38 C.F.R. § 4.86.  The 
appellant's test results do not meet the requirements of this 
section as the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) does 
not equal 55 decibels or more, nor is the puretone threshold 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Analysis 

The veteran has been assigned a noncompensable rating for 
bilateral hearing loss by rating decision in April 2003, 
effective the date of receipt of the claim on October 15, 
2002, based on the March 2003 VA audological results.  The 
March 2003 audiological evaluation showed average pure tone 
thresholds at the relevant frequencies from 1000 to 4000 
hertz of 34 decibels, with speech recognition ability of 92 
percent, in the right ear and of 30 decibels, with speech 
recognition ability of 92 percent, in the left ear.  

The only other audiological examination on file is dated in 
November 1995, which is almost seven years prior to the 
effective date of the veteran's service-connected bilateral 
hearing loss.  The Board concludes that the results of the 
March 2003 audiological evaluation should be used to 
determine the veteran's hearing acuity for compensation 
purposes because it is much more contemporaneous to the 
effective date of the hearing loss.  

Applying the March 2003 examination results to the Schedule 
reveals a numeric designation of Level I in each ear under 
Table VI.  Applying these findings to Table VII of the 
Schedule results in a noncompensable evaluation for hearing 
loss under Diagnostic Code 6100.

Although the results of the November 1995 audiological report 
are worse than in March 2003, the Board concludes that staged 
ratings are not warranted for this issue because there is no 
evidence either before or after November 1995 that the 
veteran's hearing is significantly impaired, despite the 
bilateral speech recognition scores of 52 percent in November 
1995, and because the March 2003 audiological testing is so 
much closer in time to the October 2002 effective date than 
is the November 1995 testing.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

In reaching the above decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against this claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin rash in the groin is denied.  


An effective date prior to February 23, 2000 for entitlement 
to service connection for low back disability is denied.  

An initial compensable evaluation for service-connected 
bilateral hearing loss is denied.


REMAND

A review of the record reveals that although there is an 
April 2000 statement from a private physician, T. T. Hart, 
M.D., linking current genitourinary disability to service, 
Dr. Hart does not appear to have begun treating the veteran 
until many years after service discharge and he does not 
provide a medical basis for his opinion.  

The Board would also note that it is unclear from the record 
whether the veteran has neurological disability as part of 
his service-connected low back symptomatology.  While an 
April 1999 magnetic resonance imaging report of the lumbar 
spine does not find any herniation, the findings on VA 
orthopedic evaluation in August 2001 include no deep tendon 
reflexes at the knee, indicating a neurological component.

Additionally, the record reflects that in June 2004, after 
this matter was certified to the Board for review, copies of 
medical records were forwarded to the Board with regard to 
the issues of entitlement service connection for a 
genitourinary disability and an initial rating in excess of 
40 percent for a low back disorder.  The evidence is not 
accompanied by a waiver of initial RO consideration.  

In Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), it was observed that the Board is 
"primarily an appellate tribunal," and in part held invalid 
certain regulations because the regulations would allow the 
Board to consider additional evidence without having to 
remand the case to the "agency of original jurisdiction" for 
initial consideration and without having to obtain the 
appellant's waiver.  See 38 C.F.R. §§ 19.9(a)(2) (2003); 
20.1304 (2003).  

Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for his 
service-connected low back disability since 
June 2003 or have recently treated him for a 
genitourinary disability.  After securing the 
necessary authorization, the RO should 
attempt to obtain copies of any pertinent 
treatment records identified by the veteran 
that have not been previously secured.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it should 
inform the veteran of this and request her to 
provide copies of the outstanding medical 
records.

3.  The RO should contact Dr. Hart and 
request that he provide copies of the 
veteran's treatment records and a written 
opinion with medical rationale for his 
conclusion that the veteran currently has 
genitourinary disability due to service. 

4.  After the above have been completed, 
the RO should schedule the veteran for a 
VA examination by an examiner with 
appropriate expertise to determine the 
current nature and etiology of any 
genitourinary disability found.  The VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies or consultations should 
be accomplished, and all clinical 
findings should be reported in detail.  
The examiner must provide an opinion, 
with supporting rationale, as to whether 
any current genitourinary disability was 
caused or aggravated by service.   

5.  The RO should also schedule the 
veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the current nature and severity 
of his service-connected low back 
disability.  The VA claims folder, 
including a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated tests and 
studies, including x-rays, consultations, 
and range of motion testing of the lumbar 
spine, expressed in degrees, with 
standard ranges provided for comparison 
purposes, should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner must describe all 
symptomatology due to the veteran's 
service-connected low back disability, to 
include any neurological symptoms and 
information on the number of 
incapacitating episodes during the 
previous year per 38 C.F.R. § 4.71a.  The 
examiner must provide an opinion on the 
impact of the service-connected 
disabilities on the veteran's ability to 
work.  The rationale for each opinion 
expressed should also be provided.  The 
report prepared should be typed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for a scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After the above, the RO should then 
readjudicate the veteran's claims for service 
connection for a genitourinary disability and 
for an initial evaluation in excess of 40 
percent for service-connected low back 
disability, taking into consideration any and 
all evidence that has been added to the 
record since its last adjudicative action.  
If either of the benefits sought on appeal 
remain denied, the veteran should be provided 
a Supplemental Statement of the Case, which 
should include all relevant diagnostic codes 
and the relevance of 38 C.F.R. § 3.321(b)(1) 
(2003) if the increased rating issue is not 
granted.  The veteran and his representative 
should then be given an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



